EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the Amendment filed 27 August 2021.  Claims 1-18 are now pending.  The Examiner acknowledges the amendments to claims 1, 4, 6, 12, 13 and 15-18, as well as the cancellation of claims 19-23.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 27 August 2021.  These drawings are acceptable.

The application has been amended as follows: 

IN THE CLAIMS:

At line 2 of claim 1, “coil” has been changed to --(TMS) coil--.
At line 5 of claim 6, “transcranial magnetic stimulation (TMS) coil” has been changed to --TMS coil--.



Reasons for Allowance
Claims 1-18 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1-12, the prior art of record does not teach or fairly suggest an apparatus comprising: a transcranial magnetic stimulation (TMS) coil having a central axis; an array of electrical contacts, wherein the array of electrical contacts is configured to contact a conductor on a target area of a target surface; processing circuitry configured to detect an engagement between the conductor and at least two electrical contacts of the array of electrical contacts; a plurality of range sensors spaced from the central axis of the transcranial magnetic simulation coil; and a display configured to display: a location corresponding to the engagement between the conductor and the at least two electrical contacts, and a distance between each range sensor and the target surface.  Specifically, the prior art of record does not teach or fairly suggest an array of electrical contacts configured to contact a conductor on a target surface, in addition to a plurality of range sensors spaced from the central axis of the TMS coil, wherein a display displays a distance between each range sensor and the target surface.
Regarding claims 13-16, the prior art of record does not teach or fairly suggest an apparatus comprising: a housing configured to couple to a transcranial magnetic stimulation coil; an array of electrical contacts, wherein the array of electrical contacts is configured to contact a conductor on a target area of a target surface; and processing circuitry configured to detect an engagement between the conductor and at least two electrical contacts of the array of electrical contacts; and a plurality of range sensors 
Regarding claims 17 and 18, the prior art of record does not teach or fairly suggest a system comprising: an apparatus comprising: a transcranial magnetic stimulation coil having a central axis; an array of electrical contacts, wherein the array of electrical contacts is configured to contact a conductor on a target area of a target surface; processing circuitry configured to detect an engagement between the conductor and at least two electrical contacts of the array of electrical contacts; a plurality of range sensors spaced from the central axis of the transcranial magnetic simulation coil; a wireless transmitter; and a remote display comprising a receiver and that is configured to display: a location corresponding to the engagement between the conductor and the at least two electrical contacts, and a distance between each range sensor and the target surface, wherein the wireless transmitter is configured to transmit data captured by the apparatus to the receiver of the remote display.  Specifically, the prior art of record does not teach or fairly suggest an array of electrical contacts configured to contact a conductor on a target surface, in addition to a plurality of range sensors spaced from the central axis of the TMS coil, wherein a display displays a distance between each range sensor and the target surface.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791